DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims “the pressure adjusting mechanism including an adjustment space formed in the housing and communicating with the oil pressure chamber, a movable member disposed in the adjustment space such as to be movable to and from the oil pressure chamber, and a pressure adjusting biasing unit that biases the movable member toward the oil pressure chamber”, see lines 11-16.
This limitation renders the claim indefinite because the limitation appears to be inconsistent with the specification. Page 13 lines 4-9 and figure 4 disclose a moveable member 62 between the adjustment space 36 and the oil pressure chamber 11.
If the moveable member separates the adjustment space 36 and the oil pressure chamber 11, how does the adjustment space communicate with the oil pressure chamber?
For this office action, prior art comprising an adjustment space and oil pressure chamber separated by a moveable member will be considered as reading onto or obvious to this above limitation.
Regarding claim 2, the limitation of “a liquid tight seal” (line 6) renders the claim indefinite because the limitation is unclear as to whether or not “a liquid tight seal” refers to “a liquid tight seal” of claim 1 line 18 or a second liquid tight seal.  For this office action, “a liquid tight seal” of this claim will be considered as referring to the “a liquid tight seal” of claim 1 line 18.
Further regarding claim 2, the limitation of “a position where the movable member has moved closest to the oil pressure chamber” (lines 7-8) renders the claim indefinite because the limitation is unclear as to whether or not “a position where the movable member has moved closest to the oil pressure chamber” refers to “a position where the movable member has moved closest to the oil pressure chamber” of claim 1 lines 19-20 or a second position where the movable member has moved closest to the oil pressure chamber.  For this office action, “a position where the movable member has moved closest to the oil pressure chamber” of this claim will be considered as referring to the “a position where the movable member has moved closest to the oil pressure chamber” of claim 1 lines 19-20. 
Further regarding claim 2, the limitation of “a position where the movable member is farthest from the oil pressure chamber” (lines 8-10) renders the claim indefinite because the limitation is unclear as to whether or not “a position where the movable member is farthest from the oil pressure chamber” refers to “a position where the movable member is farthest from the oil pressure chamber” of claim 1 lines 21-22 or a second position where the movable member is farthest from the oil pressure chamber.  For this office action, “a position where the movable member is farthest from the oil pressure chamber” of this claim will be considered as referring to the “a position where the movable member is farthest from the oil pressure chamber” of claim 1 lines 21-22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzuki et al. (US Patent 6,398,682 B1).
Regarding claim 1, Suzuki et al. (from here on just referred to as Suzuki) discloses a hydraulic tensioner with relief valve comprising:

A tensioner (30, see figure 3) comprising:

a plunger (32) having a plunger hole (considered hole accommodating spring 48, as shown in figure 3) that is open on a rear side (see figure 3);

a housing (31) having a plunger bore (considered the hole accommodating plunger 32) that is open on a front side (see figure 3) and accommodates the plunger (see figure 3);

a main biasing unit (spring 35, see figure 3) that biases the plunger toward the front side; and

a pressure adjusting mechanism (40, 43, 47, and 48, see figure 3) that adjusts oil pressure in an oil pressure chamber (considered chamber accommodating spring 48, as shown in figure 3) formed between the plunger and the plunger bore (as body 47 will apply pressure to the oil pressure chamber),

the pressure adjusting mechanism including an adjustment space (43) formed in the housing (as 43 is inside of the housing) and communicating with the oil pressure chamber (see figure 3), a movable 

the pressure adjusting mechanism being configured such that a liquid tight seal is maintained between the movable member and an inner wall of the adjustment space, between a position where the movable member has moved closest to the oil pressure chamber and a position where the movable member is farthest from the oil pressure chamber (as the oil will exit through outlet 45, as shown in figure 3).

Regarding claim 3, Suzuki further shows wherein the pressure adjusting mechanism includes a movement restricting part (48) that restricts movement of the movable member toward the oil pressure chamber (see figure 3).

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe et al. (US Publication 2018/0274638 A1).
Regarding claim 1, Watanabe et al. (from here on just referred to as Watanabe) discloses a tensioner comprising:

A tensioner (10, see figures 1-5B) comprising:

a plunger (20) having a plunger hole (considered hole accommodating spring 11, as shown in figure 2) that is open on a rear side (see figure 2);

a housing (30) having a plunger bore (considered the hole accommodating plunger 20) that is open on a front side (see figure 2) and accommodates the plunger (see figure 2);



a pressure adjusting mechanism (60, 52 and 54, see figure 2) that adjusts oil pressure in an oil pressure chamber (chamber 11, as shown in figure 2) formed between the plunger and the plunger bore (see figure 2),

the pressure adjusting mechanism including an adjustment space (space defined by the movement of 60 between restricting parts 53 and 54) formed in the housing (see figures 2-5B) and communicating with the oil pressure chamber (see figures 2-5B), a movable member (60) disposed in the adjustment space (see figure 2-5B) such as to be movable to and from the oil pressure chamber (see figure 2-5B), and a pressure adjusting biasing unit (spring 52, see figure 2) that biases the movable member toward the oil pressure chamber (see figures 2-5B),

the pressure adjusting mechanism being configured such that a liquid tight seal is maintained between the movable member and an inner wall of the adjustment space, between a position where the movable member has moved closest to the oil pressure chamber and a position where the movable member is farthest from the oil pressure chamber (see paragraph 0067).

Regarding claim 3, Watanabe further shows wherein the pressure adjusting mechanism includes a movement restricting part (54, see figure 3) that restricts movement of the movable member toward the oil pressure chamber (see figure 3).
Regarding claim 4, Watanabe further shows:

wherein the adjustment space is formed to open to outside of the housing (see figure 3),

the pressure adjusting biasing unit is a pressure adjusting spring (spring 52) disposed inside the adjustment space (see figure 3),

the pressure adjusting mechanism includes an attachment member (55) attached to the housing (see figure 3), and

the pressure adjusting spring is set such that one end thereof abuts on the movable member while the other end abuts on the attachment member (see figure 3).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Suzuki and Watanabe are considered the closest prior art references to the claimed invention of dependent claim 2.

Suzuki does not disclose nor would be obvious to the limitations of dependent claim 2, in conjunction with the limitations of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/